Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 6/19/2019.

 Claims 1-12 are pending. Claims 1 and 9 are independent claims.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Dettinger (20060064394) in further view of Knapp (20150234813)

Regarding claim 1, Fieldman teaches a computer-implemented method for use with a tutor matching website, (0002, discloses selectively choosing a tutor based on factors) the subject matter webpage being associated with a particular subject, (0125, discloses a page for the particular subject) the method performed by at least one processor comprising the steps of: accepting the particular subject;  (0125, discloses accepting and changing a subject) 
Fieldman fails to teach fails to teach the method generating footer links for a subject matter webpage, generating a plurality of footer links corresponding to at least some of the at least one entry and the second list of at least one entry, with each footer link corresponding to the related subject of the particular list entry; appending the plurality of footer links to a footer of the subject matter webpage.
Dettinger teaches the method generating footer links for a subject matter webpage, generating a plurality of footer links corresponding to at least some of the at least one entry and the second list of at least one entry, with each footer link corresponding to the related subject of the particular list entry; (0005, discloses a research document available over a webpage and 0004, discloses a research document in a subject and 0037, discloses a user generating a link to a research document and 0027, discloses a footnote that contains a network address of  appending the plurality of footer links to a footer of the subject matter webpage. (0030, discloses adding a link to the document of a research document and 0037, discloses adding a citation as a footnote or endnote link)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman with the teachings of Dettinger.  Doing so would allow the user to modify an electronic document with links in the footnotes to allow the user and other users to easily locate a reference document related to the subject matter of the document.
Fieldman and Dettinger fails to teach executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject with a strong relationship to the particular subject:  iterating through the list comprising at least one entry and executing the related subject matter algorithm on each member of the list to generate a second list of at least one entry identifying a related subject with a strong relationship to the subject of the at least one entry:
Knapp teaches executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject with a strong relationship to the particular subject:  iterating through the list comprising at least one entry and executing the related subject matter algorithm on each member of the list to generate a second list of at least one entry identifying a related subject with a strong relationship to the subject of the at least one entry: (0070, discloses a user interface with a list of semantic tags listed as topics to be explored and by clicking on one of the topics or semantic tags the user is presented with a second list of tags or topics that are semantically related to the first topic and 0014, Figs. 3 and 4 and 0130, discloses an algorithm to return categories that an individual belongs to.  One of ordinary skill in the art would recognize a user could iterate (by selection) through the list of topics in a first list to generate a second list)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Dettinger with the teachings of Knapp.  Doing so would allow a list of related subjects related to a first list of subjects a user was currently viewing to narrow a broad topic of related subjects that could generate further search terms for the user to select for a user that was interested in a certain topic.

Regarding claim 3, Fieldman, Dettinger, and Knapp teach the method of claim 1.
Fieldman and Knapp fail to teach wherein at least one footer link is an inactive link.
   Dettinger teaches wherein the at least one footer link is an inactive link. (0037, discloses adding citation as a footnote and creating a link and 0038, discloses returning an error message that the cited document is unavailable (inactive))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Knapp with the teachings of Dettinger.  Doing so would allow a user to be provided with an error message stating that the link to a cited document containing the document inform the user that the link to the document does not exist.


 	Regarding claim 4, Feldman, Knapp, and Dettinger teach the method of claim 1.    
Fieldman and Knapp fail to teach wherein the at least one footer link is appended to the footer of the subject matter webpage in the order that it was processed.
	Dettinger teaches wherein the at least one footer link is appended to the footer of the subject matter webpage in the order that it was processed. (0037, discloses adding citations as footnotes and adding the citation to the document. The examiner interprets as each citation is processed, links are added to the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Knapp with the teachings of Dettinger.  Doing so would allow a user to be view the already added links to remote documents to determine by the user that further links to other citations may need to be included by allowing the user to view the links to the documents as they are added.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Dettinger (20060064394) in further view of Knapp (20150234813) in further view of Nielsen (6199071)


Regarding claim 2, Fieldman, Dettinger, and Knapp teach the method of claim 1.    
Fieldman, Dettinger, and Knapp fail to teach wherein the at least one footer link points to an internal webpage.
Nielsen teach wherein the at least one footer link points to an internal webpage. (Column 9, 5-15, discloses an internal link to the base document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Dettinger, and Knapp with the teachings of Nielsen.  Doing so would allow a user more user friendly navigation within a webpage to depict the most relevant pages the user is interested within the user’s website.


s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Dettinger (20060064394) in further view of Knapp (20150234813) in further view of Rollins (20120072422)

Regarding claim 5, Fieldman, Dettinger, and Knapp teach the method of claim 1.
Fieldman, Dettinger, and Knapp fail to teach wherein the at least one footer link is appended to the footer of the subject matter webpage in an alphabetical order.
 Rollins teaches wherein the at least one footer link is appended to the footer of the subject matter webpage in an alphabetical order. (0004, discloses citations as footnotes and 0015, discloses links to citation data and 0120, discloses grouping references by alphabetical order by default)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Knapp with the teachings of Dettinger.  Doing so would allow a user to view the links in an arranged order presented to the user allowing the user to easily navigate the citations and view the relevant reference documents.

Regarding claim 6, Fieldman, Dettinger, and Knapp The method of claim 1.  Fieldman, Dettinger, and Knapp fail to teach wherein at least one footer link is appended to the footer of the subject matter webpage in an order based on a relatedness index returned by the related subject matter algorithm.
Rollins teaches wherein at least one footer link is appended to the footer of the subject matter webpage in an order based on a relatedness index returned by the related subject matter algorithm. (0072, discloses searching for related citations and selecting a citation to insert into the footnote)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Knapp with the teachings of Dettinger.  Doing so would allow a user to view the links in an arranged order presented to the user allowing the user to easily navigate the citations and view the relevant reference documents.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Dettinger (20060064394) in further view of Knapp (20150234813) in further view of Sanchez (20180032874)


Regarding claim 7, Fieldman, Dettinger, and Knapp teaches the method of claim 1. 
Fieldman, Dettinger, and Knapp fail to teach wherein the related subject matter algorithm is a document embedding algorithm.
Sanchez teaches wherein the related subject matter algorithm is a document embedding algorithm. (0032 and para. 7 of the applicant’s specification disclose word2vec document embedding algorithm to determine a topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Dettinger and Knapp with the teachings of Sanchez.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by using a document embedding algorithm to classify and label data that is related to the particular subject and return related subject matter to the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Dettinger (20060064394) in further view of Knapp (20150234813) in further view of Sanchez (20180032874)in further view of Bettersworth (20170031894)

Regarding claim 8, Fieldman, Canning, Knapp, and Sanchez teach the method of claim 7.
Fieldman, Canning, Knapp, and Sanchez fail to teach wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe.
 Bettersworth teaches wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe. (0027, discloses selecting from the three document embedding algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Knapp, and Sanchez with the teachings of Bettersworth.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by allowing the user to choose a document embedding algorithm to create vectors to subjects that are related.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barker (20160125751) in further view of Miles (6125340)

Regarding claim 9, Fieldman teaches a computer-implemented method for use with a tutor matching website, (0002, discloses facilitating tutors with tutees)
Fieldman fails to teach the method generating a list of previously answered related questions in response to a user entering a new question,  the new question being associated with a particular subject, the method performed by at least one processor comprising the steps of: accepting the new question;  constructing a custom answered question page; retrieving one or more previously answered questions corresponding to the related subject; appending the one or more previously answered questions to the custom answered question page and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects;  determining the present list entry is the last in the list of related subjects; and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects.
Canning teaches the method generating a list of previously answered related questions in response to a user entering a new question, (0082-0083, Fig. 7, 706 and 0046, discloses posting component 206 may display to a user requesting to enter the question to a page and return similar questions that have been answered) the new question being associated with a particular subject, the method performed by at least one processor comprising the steps of: accepting the new question;  (0047-0048, discloses a search engine receiving/accepting a question in a subject of a post and 0082, discloses the facility 202 accepting the question and finding a post that answered questions) constructing a custom answered question page;  (0084, discloses transmitting a page displaying a list of discussion threads containing similar question posts that have been answered.  The examiner interprets as a custom answer page) retrieving one or more previously answered questions corresponding to the related subject; (0046, discloses the user asking a question and returning similar questions that have been answered and 0047, discloses search engine receives a subject of a post and generates a list of previous threads with answers (0046)) appending the one or more previously answered questions to the custom answered question page (0084, discloses returning a custom answer page that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman with the teachings of Canning.  Doing so would allow the user to view similar already answered questions that a user may and display the results to the user automatically and quickly without the user needing assistance from an administrator of a system.
Fieldman and Canning fail to teach parsing the question to determine a primary subject; executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject;
Barker teaches parsing the question to determine a primary subject; (0008, discloses parsing a question and determining that the question relates to subject matter) executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject; (0008, discloses an algorithm for determining that a question relates to a subject matter and identifying based on the subject matter a set of treatment categories and sorting the first set of treatment answers and second set of treatment answers.  The examiner interprets as an algorithm (0161) and Fig. 1 and 0064, discloses a set of answer categories related to the subject matter such as different treatments)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Canning with the teachings of Barker.  Doing so would allow the subject of a question to be determined and compared to similar subjects in order to determine and display to the user other related questions in a subject matter that may have been previously answered to display to the user an answer immediately upon typing in the question.
Fieldman, Canning, and Barker fail to teach and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects; determining the present list entry is the last in the list of related subjects; and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects.
Miles teaches and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects; (Column 6 54-56, discloses an iterative loop to collect data about each item of evidence) determining the present list entry is the last in the list of related subjects; (Column 6 5-10, discloses determining the last item of evidence in the list of items) and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects. (Fig. 17 and Column 6 10-21, discloses a parsing routine to determine who found the evidence, what the evidence is, when the evidence was found, how the evidence is related that generates a statement about the item of evidence that is presented to the user.  The examiner interprets as a custom answered question page for each item of evidence including the last item of evidence)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, and Barker with the teachings of Miles.  Doing so would allow a list of topics to be addressed by iterating through the list of topics suggested based on an initial topic selected by the user and present an answer related to the topic to answer a question to the user how the topic relates to the user’s initial topic selection.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barker (20160125751) in further view of Miles (6125340) in further view of Berajawala (20160098477) 

Regarding claim 10, Fieldman, Canning, Barker, and Miles teach the method of claim 9.
Fieldman, Canning, Barker, and Miles fail to teach wherein the step of executing generates a relevance index for the at least one entry identifying a related subject,
Canning teaches wherein the step of executing generates a relevance index for the at least one entry identifying a related subject, (0047, discloses the user may enter a subject of a post and a question and searches existing posts of the same 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Barker, and Miles with the teachings of Canning.  Doing so would allow the subject of a question to be determined and compared to similar subjects in order to determine and display to the user other related questions in a subject matter that may have been previously answered to display to the user an answer immediately upon typing in the question.
Fieldman, Canning, Barker, and Miles fail to teach and wherein the step of appending utilizes the relevance index when appending the one or more previously answered questions to the custom answered question page so that the previously questions corresponding to a most relevant subject are placed at a top portion of the custom answered question page.
Berajawala teaches and wherein the step of appending utilizes the relevance index when appending the one or more previously answered questions to the custom answered question page so that the previously questions corresponding to a most relevant subject are placed at a top portion of the custom answered question page. (Fig. 5C and 0086, discloses a ranked ordered listing based on a topic (0045))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barker, and Miles with the teachings of Berajawala.  Doing so would allow the subject of a question to be determined and compared to similar subjects in order to determine and display to the user other related questions in a subject matter that may have been previously answered to display to the user an answer immediately upon typing in the question.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654)) in further view of Canning (20060026593) in further view of Barker (20160125751) in further view of Miles (6125340) in further view of Sanchez (20180032874)

Regarding claim 11, Fieldman, Canning, Barker, and Miles teach the method of claim 9 
Fieldman, Canning, Barker, and Miles fail to teach wherein the related subject matter algorithm is a document embedding algorithm.
Sanchez teaches wherein the related subject matter algorithm is a document embedding algorithm. (0032 and para. 7 of the applicant’s specification disclose word2vec document embedding algorithm to determine a topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barker, and Miles with the teachings of Sanchez.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by using a document embedding algorithm to classify and label data that is related to the particular subject and return related subject matter to the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barker (20160125751) in further view of Miles (6125340) in further view of Sanchez (20180032874) in further view of Bettersworth (20170031894)

Regarding claim 12, Fieldman, Canning, Barker, Miles, and Sanchez teach the method of claim 11.
Fieldman, Canning, Barker, Miles, and Sanchez fail to teach wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe.
 Bettersworth teaches wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe. (0027, discloses selecting from the three document embedding algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barker, Miles, and Sanchez with the teachings of Bettersworth.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by allowing the user to choose a document embedding algorithm to create vectors to subjects that are related.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2021, with respect to the rejection(s) of claim(s) 1 under Fieldman in further view of Dettinger and Claim 9 under Fieldman in further view of Canning in further view of Barker have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (claim 1) is made in view of Fieldman in further view of Dettinger in further view of Knapp and (claim 9) Fieldman in further view of Canning in further view of Barker in further view of Miles respectively.

The applicant’s first argument regarding the prior art (Gross, pages 2-5) “executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject with a strong relationship to the particular subject:  iterating through the list comprising at least one entry and executing the related subject matter algorithm on each member of the list to generate a second list of at least one entry identifying a related subject with a strong relationship to the subject of the at least one entry:” has now been addressed by prior art reference Knapp.  See detailed rejection above.

The applicant’s second argument regarding the prior art (Feldman, Canning, and Barker pages 6-9, claim 9) “and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects; determining the present list entry is the last in the list of related subjects; and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects.” has now been addressed by prior art reference Miles.  See detailed rejection above.

The applicant’s second argument regarding the prior art (Canning page 10, claim 10) “wherein the step of executing generates a relevance index for the at least one entry identifying a related subject,” The applicant’s specification (60) states that an entry uses a relevance index, so the most important related questions are appended to the custom answered question page at the top (or first seen) (0047, discloses the user may enter a subject of a post and a question and searches existing posts of the same subject and uses (0049) rating component to rate the discussion threads to display to the user and 0052, discloses the rating component categorizes the discussion thread based on the contents of the discussion thread and 0028, discloses filtering discussion threads based on specified attributes by the requesting user.  The examiner interprets as a relevance index)” For this reason this argument is not persuasive.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 4117





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144